DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 16, 2022 has been entered.  Claims 1-20 remain pending in the application.  The previous objections to the specification and drawings are withdrawn in light of applicant's amendment to the specification and drawings.  The previous objections to claims 1-20 are withdrawn in light of applicant's amendment to claims 1, 7-10, 12, 16, 17, 19 and 20.  The previous 35 USC 112 rejections of claims 1-20 are withdrawn in light of applicant’s amendment to claims 1, 2, 12 and 13.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it contains phrases which can be implied (“This invention discloses”) and includes language in single sentence claim format.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating measure” in claims 2 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-20 objected to because of the following informalities:  
In claim 1 line 4, “first volatile material,” should be deleted as it is recited in line 3 and therefore redundant.
In claim 1 lines 10-12, “which is compensated and displaced by vapor of said second volatile material at a substantially constant pressure by moving of said collapsible diaphragm” would be clearer if written as --wherein the propellant is displaced and exhausted through the plurality of exit nozzles by vapor of said second volatile material at a substantially constant pressure via movement of said collapsible diaphragm caused by the vaporization of said second volatile material--.
In claims 2 and 13 lines 4-5 “to fill and compensate the space due to the loss of said propellant” would be clearer if written as --to fill a space formed by the exhausting of said propellant--.
In claim 6 line 2, “material (propellant) is” should be changed to --material is-- for consistency--.
In claim 12 lines 11-14, “causes vaporization of said propellant (first volatile material), which is compensated and displaced by vapor of said second volatile material at a substantially constant pressure by moving of said collapsible diaphragm” would be clearer if written as --causes vaporization of said propellant, wherein said propellant is displaced and exhausted through the plurality of exit nozzles by vapor of said second volatile material at a substantially constant pressure via movement of said collapsible diaphragm caused by the vaporization of said second volatile material--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 5,823,478 to Dunn.
Dunn teaches a vapor driven pump system and method for a propelling system in a gravity free environment (col. 8 lines 38-42; the disclosed engine could be used for the manipulation and operation of a satellite system in space exploration and is therefore useful therefor, furthermore it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex part Masham, 2 USPQ2d 1647 (1987)) and the recitation of “useful in the manipulation and operation of a satellite system in space exploration” is a recitation with respect to the manner in which the claimed apparatus is intended to be employed do not differentiate the claimed apparatus from the prior art; furthermore The recitation of “for a propelling system in a gravity free environment” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone (See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)) comprising:
a) an enclosure (10) of a supporting structure (Fig. 1; col. 3 line 62 - col. 4 line 14); 
b) a first chamber (inside 12) inside of said enclosure (10) having a first volatile material (44) as a propellant and an exit nozzle (46) (Fig. 1; col. 3 line 62 - col. 4 line 14); 
c) a second chamber (inside 10 and outside 12) having a second volatile material (24, 30) (Fig. 1; col. 3 line 62 - col. 4 line 14); and 
d) a flexible collapsible diaphragm (12) separating the first (inside 12) and the second (inside 10 and outside 12) chambers while allowing a pressure equalization between the first (inside 12) and the second (inside 10 and outside 12) chambers within said enclosure (10), wherein a vacuum at the exit nozzle (46) causes vaporization of said propellant (44) wherein the propellant is displaced and exhausted through the exit nozzle (46) by vapor (30) of said second volatile material (30, 24) at a substantially constant pressure via movement of said collapsible diaphragm (12) caused by the vaporization of said second volatile material (24, 30) (Fig. 1; col. 3 line 62 - col. 4 line 39); and
further comprising a heating measure (heat from the engine and tank walls) operationally connected with said exit nozzle (46), wherein heating vaporizes and pushes said propellant out through said exit nozzle (46) while vapor (30) of said second volatile material (24, 30) evaporates and propels the collapsible diaphragm (12) to fill a space formed by the exhausting of said propellant (44) (col. 7 lines 8-31), and
wherein the pump system is operational under a gravity-free environment (col. 8 lines 38-42),
wherein the pump system is operational in outside of the atmospheric space (col. 8 lines 38-42),
wherein the pump system is a pump system useful in the manipulation and operation of a satellite system in space exploration (col. 8 lines 38-42; the disclosed engine could be used for the manipulation and operation of a satellite system in space exploration and is therefore useful therefor, furthermore it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex part Masham, 2 USPQ2d 1647 (1987)) and the recitation of “useful in the manipulation and operation of a satellite system in space exploration” is a recitation with respect to the manner in which the claimed apparatus is intended to be employed do not differentiate the claimed apparatus from the prior art),
wherein said second volatile material (24, 30) has a higher boiling point than the first volatile material (44) (col. 4 lines 34-39, col. 7 lines 8-16), and
wherein said first volatile material (24, 30) is a mixture of two or more volatile liquids and said second volatile material is a mixture of two or more volatile liquids (col. 6 line 54 - col. 7 line 8).
Dunn only teaches a single exit nozzle 46 for the first chamber.  However, it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to use a plurality of the exit nozzles instead of the one disclosed, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art (In re Regis Paper Co. v. Bemis Co., 193 USPQ 8), and it has been held that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  
Dunn is silent as to the pump being sized so as to be classified as “a micro pump”.  However, it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the pump small enough to be classified as a micro pump, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237, (CCPA 1955)), and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claims 6, 7, 9, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 5,823,478 to Dunn.
Dunn teaches all the limitations of claims 1 and 12, as detailed above, but does not teach wherein said first volatile material is water, ethanol, methanol, propanol, ether, ethylene glycol, or a mixture thereof, wherein said second volatile material is water, ethanol, methanol, propanol, ether, ethylene glycol, or a mixture thereof, or wherein said first volatile material is ethanol and the second volatile material is water.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make said first volatile material water, ethanol, methanol, propanol, ether, ethylene glycol, or a mixture thereof, said second volatile material water, ethanol, methanol, propanol, ether, ethylene glycol, or a mixture thereof, or said first volatile material is ethanol and the second volatile material is water, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive.
Applicant argues “nowhere does Dunn mention or suggest a micro propelling system”.  However, as detailed above, Dunn is not relied upon for this recitation.  A change in size is generally recognized as being within the level of ordinary skill in the art in view of the holdings in In re Rose and in In Gardner.
Applicant argues “while the heating measure of the instant application is an optional element, e.g. the micro propelling system can perform its claimed functionalities in the absence of the heating measure, the ‘heating means’ of Dunn is essential element of its rocket propelling system”.  However, the claims do not recite a system or method that must operate without the claimed “heating measure” and since the claims recite “comprising” they can be rejected by a system or method that allegedly must operate with the subsequently claimed “heating measure”.
Applicant argues that the claimed vapor pressure driven pump and method are very small and as such external heat is not required.  Presumably, Applicant is further arguing that Dunn requires heating for operation.  However, as previously explained, the claims do not recite a system or method that must operate without the claimed “heating measure” and since the claims recite “comprising” they can be rejected by a system or method that allegedly must operate with the subsequently claimed “heating measure”.
Applicant argues that the “options of volatile materials of the instant application are not part of a combustion process in contrast of Dunn, and so those volatile materials can be chemically inert such as HFE (hydrofluoroether)”.  However, Dunn is not relied upon for teaching these limitations.  As detailed above, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Applicant argues that the “design of the current application can be scaled down to realize propellant delivery systems on the order of 1 cubic inch including several grams of propellant, this is impossible with the design of Dunn for the rocket propelling system”.  However, the examiner finds no evidence in Dunn that makes it impossible to be scaled down to a size such that it would be considered a “micro pump” as claimed.  Furthermore, Applicant has not provided any evidence of such.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746